                Case 19-12415-MFW              Doc 305      Filed 12/18/19        Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

HRI HOLDING CORP., et al., 1                               Case No. 19-12415 (MFW)

                                  Debtors.                 (Jointly Administered)
                                                           Re: Docket No. 15
                                                           Hearing Date: December 20, 2019 at 11:00 am (ET)
                                                           Objection Deadline: December 18, 2019 at 10:00 am (ET) 2


             LIMITED OBJECTION OF THE OFFICIAL COMMITTEE OF
           UNSECURED CREDITORS TO DEBTORS’ MOTION FOR ENTRY
          OF AN ORDER APPROVING THE ASSET PURCHASE AGREEMENT
           AND AUTHORIZING A SALE OF SUBSTANTIALLY ALL ASSETS

                 The Official Committee of Unsecured Creditors (the “Committee”) of HRI

Holding Corp., et al., the above-captioned debtors and debtors-in-possession (the “Debtors”), by

and through its proposed undersigned counsel, hereby files this limited objection (the

“Objection”) to the Motion of the Debtors for Entry of an Order (I) Approving Asset Purchase

Agreement and Authorizing Sale of Certain Assets of the Debtors Outside the Ordinary Course

of Business, (II) Authorizing the Sale of Assets Free and Clear of All Claims and Liens,

(III) Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired




1
         The Debtors in these cases are: HRI Holding Corp., Houlihan’s Restaurants, Inc., HDJG Corp., Red Steer,
         Inc., Sam Wilson’s/Kansas, Inc., Darryl’s of St. Louis County, Inc., Darryl’s of Overland Park, Inc.,
         Houlihan’s of Ohio, Inc., HRI O’Fallon, Inc., Algonquin Houlihan’s Restaurant, L.L.C., Geneva
         Houlihan’s Restaurant, L.L.C., Hanley Station Houlihan’s Restaurant, LLC, Houlihan’s Texas Holdings,
         Inc., Houlihan’s Restaurants of Texas, Inc., JGIL Mill OP LLC, JGIL Millburn, LLC, JGIL Milburn Op
         LLC, JGIL, LLC, JGIL Holding Corp., JGIL Omaha, LLC, HOP NJ NY, LLC, HOP Farmingdale LLC,
         HOP Cherry Hill LLC, HOP Paramus LLC, HOP Lawrenceville LLC, HOP Brick LLC, HOP Secaucus
         LLC, HOP Heights LLC, HOP Bayonne LLC, HOP Fairfield LLC, HOP Ramsey LLC, HOP Bridgewater
         LLC, HOP Parsippany LLC, HOP Westbury LLC, HOP Weehawken LLC, HOP New Brunswick LLC,
         HOP Holmdel LLC, HOP Woodbridge LLC, and Houlihan’s of Chesterfield, Inc.
2
         Extended by consent of the Debtors.
              Case 19-12415-MFW              Doc 305        Filed 12/18/19         Page 2 of 4



Leases, and (IV) Granting Related Relief (the “Sale Motion”). 3 In support of this Objection, the

Committee respectfully states as follows:

                                               OBJECTION

               1.       While disappointed the Debtors’ failed to receive any competing bids, the

Committee generally supports the proposed sale to Landry’s and the prompt wind down of these

cases to implement the terms of the global settlement announced at the December 5 hearing (the

“Settlement”). In advance of the objection deadline, the Committee worked cooperatively with

the Debtors and lenders to address a handful of concerns with the proposed Landry’s asset

purchase agreement (the “Agreement”), the sale order, and documentation of the global

settlement. The Committee was able to resolve the majority of its concerns, leaving only two

issues the Committee hopes will be resolved in advance of the hearing.

               2.       First, Section 2.1(h) of the Agreement seeks a blanket transfer of all

potential claims and causes of action, including avoidance actions, from the Debtors to Landry’s,

regardless of whether such claims have any relationship to the go forward business being

acquired by Landry’s. 4 While the Committee has no issue with Landry’s acquiring claims

related to the go-forward business, the Committee objects to the proposed acquisition of




3
       Docket No. 15. Capitalized terms used but not otherwise defined in this Objection shall have the meanings
       set forth in the Sale Motion and the Agreement.
4
       See Agreement § 2.1(h). At the sale closing,
               Sellers agree to sell, transfer, and deliver to Purchaser, and Purchaser agrees to
               purchase, acquire and accept from Sellers . . . all causes of action, lawsuits,
               judgments, Claims, refunds, rights of recovery, rights of set-off, counterclaims,
               defenses, demands, warranty claims, rights to indemnification, contribution,
               advancement of expenses or reimbursement, or similar rights of any Seller (at
               any time or in any manner arising or existing, whether choate or inchoate,
               known or unknown, now existing or hereafter acquired, contingent or
               noncontingent)[.]
       Id.



                                                       2
              Case 19-12415-MFW                Doc 305        Filed 12/18/19         Page 3 of 4



unrelated and historic estate claims that could provide an alternative source of recovery for

general unsecured creditors.

                3.       Such litigation claims and avoidance actions are intended to benefit the

Debtors’ creditors, not Landry’s. 5 Given the expedited case timeline, the Committee has not yet

had the opportunity to investigate the universe and value of such claims, and is concerned the

sale could transfer valuable include estate causes of action that should be retained for the benefit

of unsecured creditors. Landry’s has failed to provide the Committee any explanation as to why

a transfer of claims solely related to the go-forward operations would not be sufficient.

                4.       The Committee, therefore, requests that the sale order explicitly limit the

transfer of such causes of action, claims, or similar rights to those relating to the Continuing

Restaurants and the go-forward Business. Any remaining causes of action, claims, or similar

rights relating to the Debtors, their insiders, or the prepetition Business should be preserved.

                5.       Second, the Committee reserves its rights with respect to the proposed

termination of the Committee’s challenge rights. The Settlement is intended to fund a wind

down of the estates through a prompt plan of liquidation and, therefore, will not be fully

implemented immediately. As a result, the Committee needs some enforcement mechanism to

ensure the Debtors and lenders honor the terms of the Settlement. As of the time of the filing of

this Objection, the Committee was working with the Debtors and lenders to finalize a term sheet




5
       See Buncher Co. v. Official Comm. of Unsecured Creditors of GenFarm Ltd. Partnership IV, 229 F.3d 245,
       250 (3d Cir. 2000) (“when recovery is sought under section 544(b) of the Bankruptcy Code, any recovery is
       for the benefit of all unsecured creditors”); Mellon Bank, N.A. v. Glick (In re Integrated Testing Prods.
       Corp.), 69 B.R. 901, 904 (D.N.J. 1987) (finding that only the trustee, acting on behalf of all creditors, has a
       right to recover payments made as preferences); Official Comm. of Unsecured Creditors of Cybergenics
       Corp. v. Chinery (In re Cybergenics Corp.), 226 F.3d 237, 243-47 (3d Cir. 2000) (holding that a fraudulent
       transfer claim belongs to creditors and not the debtor).



                                                         3
              Case 19-12415-MFW           Doc 305         Filed 12/18/19   Page 4 of 4



and revisions to the sale order that would address this concern. The Committee expects this

issue will be fully resolved prior to the sale hearing.

                                          CONCLUSION

               WHEREFORE, the Committee respectfully requests that the Court (i) deny the

Sale Motion unless modified as set forth herein; and (ii) grant such other and further relief as the

Court deems just and proper.

Dated:   Wilmington, Delaware
         December 18, 2019
                                               KLEHR HARRISON HARVEY
                                               & BRANZBURG, LLP

                                               /s/ Richard M. Beck
                                               Richard M. Beck (DE Bar No. 3370)
                                               Sally E. Veghte (DE Bar No. 4762)
                                               919 N. Market Street, Suite 1000
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 426-1189
                                               Facsimile: (302) 426-9193
                                               Email: rbeck@klehr.com
                                                       sveghte@klehr.com


                                               - and -

                                               KELLEY DRYE & WARREN LLP
                                               Eric R. Wilson (admitted pro hac vice)
                                               Jason R. Adams (admitted pro hac vice)
                                               Maeghan J. McLoughlin (admitted pro hac vice)
                                               101 Park Avenue
                                               New York, New York 10178
                                               Tel: (212) 808-7800
                                               Fax: (212) 808-7897
                                               ewilson@kelleydrye.com
                                               jadams@kelleydrye.com
                                               mmcloughlin@kelleydrye.com

                                               Proposed Counsel to the Official Committee of
                                               Unsecured Creditors of HRI Holding Corp., et al.




                                                  4
